Citation Nr: 1610602	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-26 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

3.  Entitlement to an initial increased rating for lumbar spine degenerative arthritis, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to January 17, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988, from June 2003 to July 2003, and from July 2004 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned at a Travel Board hearing in September 2012; a transcript of that hearing is of record.

This matter was previously before the Board in November 2012.  At that time, the Board remanded each of the claims to the RO for further development and readjudication.  That development and readjudication has been properly completed.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has not requested, and the record does not reflect, that he is unemployable as a result of his service connected disabilities.  As such, the issue of entitlement to a rating for total disability due to individual unemployability (TDIU) is not before the Board.





FINDINGS OF FACT

1.  The Veteran is right-hand dominant; his right shoulder disability is manifested by flexion of 0 to 100 degrees, abduction of 0 to 100 degrees, and no evidence of ankylosis or impairment of the humerus, clavicle, or scapula. 

2.  The Veteran's degenerative joint disease of the right hip is manifested by x-ray evidence of arthritis with full flexion, extension of 30 degrees, and no evidence of ankylosis of the hip, impairment of the thigh, flail joint of the hip, or impairment of the femur.

3.  Prior to January 17, 2013, the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees and combined range of motion between 120 degrees and 335 degrees; the evidence reflects no muscle spasm, abnormal gait, abnormal spinal contour, or incapacitating episodes.

4.  Since January 17, 2013, the Veteran's lumbar spine disability has been manifested by forward flexion less than 60 degrees but greater than 30 degrees; the evidence reflects no muscle spasm, abnormal gait, abnormal spinal contour, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, DCs 5200-5203 (2015).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 (2015).

3.  Prior to January 17, 2013, the criteria for a rating in excess of 10 percent for lumbar spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-5243 (2015).

4.  Since January 17, 2013, the criteria for a rating in excess of 20 percent for lumbar spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes several VA examination reports, VA treatment notes, and lay evidence from the Veteran and others.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded pertinent VA medical examinations in September 2006, December 2010, and January 2013.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the VA examination reports are sufficient for adjudicatory purposes, since they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Principles for Evaluating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Rating Schedule - Right Shoulder

The Veteran's disability has been assigned a disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 for limitation of motion.

The applicable schedular criteria for disabilities of the shoulder and arm are set forth as follows: 


  THE SHOULDER AND ARM
Rating

Major
Minor
5200   Scapulohumeral articulation, ankylosis of:


NOTE: The scapula and humerus move as one piece.


Unfavorable, abduction limited to 25° from side
50
40
Intermediate between favorable and unfavorable
40
30
Favorable, abduction to 60°, can reach mouth and head
30
20
5201   Arm, limitation of motion of:


To 25° from side
40
30
Midway between side and shoulder level
30
20
At shoulder level
20
20
5202   Humerus, other impairment of:


Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral joint.


With frequent episodes and guarding of all arm movements
30
20
With infrequent episodes, and guarding of movement only at shoulder level
20
20
Malunion of:


Marked deformity
30
20
Moderate deformity
20
20
5203   Clavicle or scapula, impairment of:


Dislocation of
20
20
Nonunion of:


With loose movement
20
20
Without loose movement
10
10
Malunion of
10
10
Or rate on impairment of function of contiguous joint.



Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  The rating criteria for shoulder and arm disabilities do not explicitly include pain. 

Application of the Rating Schedule - Right Shoulder

The Veteran is seeking an initial rating in excess of 10 percent for his right shoulder.  The appeal period now before the Board begins in May 2006, which is the date of the Veteran's service connection claim for this disability.  

The Veteran has been afforded three VA examinations in regard to his right shoulder disability during the appeal period.  

In the September 2006 VA shoulder examination, the Veteran's right shoulder flexion was 0 to 180 degrees, abduction was 0 to 180 degrees, external rotation was 0 to 85 degrees with pain occurring at 85 degrees, and internal rotation from 0 to 85 degrees, with pain occurring at 85 degrees.  The range of motion did not change after three repetitions.  The examiner noted that the right shoulder joint function was additionally limited by pain, but was not limited, even on repeated motion, by fatigue, weakness, lack of endurance, or incoordination.  The Veteran reported that he experienced mild weakness in the right shoulder joint and localized shoulder pain that occurred approximately one day per month.  The pain level was described as a four out of ten, and the nature of the pain was described as aching.   The pain was elicited by physical activity and relieved by rest; the Veteran reported that he could function during painful episodes without medication.  There were no reported incapacitating episodes.  Right shoulder x-rays were within normal limits.  The Veteran's range of motion measurements corresponded with a noncompensable rating; however, due to pain on movement, the Veteran was afforded the minimum compensable rating of 10 percent.  See 38 C.F.R. § 4.59.

The Veteran was afforded another VA shoulder examination in December 2010.  At this examination, he reported intermittent right shoulder pain with lifting and overhead activities.  He also reported stiffness and mild flare-ups lasting one to two days occurring approximately every one to two months.  He denied any shoulder instability, weakness, incoordination, and effusions, and reported no dislocation and no locking episodes.  Right shoulder flexion was 0 to 180 degrees, abduction was 0 to 180 degrees, external rotation was 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  There was objective evidence of pain on repeated motion.  There were no reported incapacitating episodes.  X-rays of the right shoulder showed mild acromioclavicular joint arthropathy and no acute fracture of dislocation.  The Veteran's range of motion measurements continued to correspond with a noncompensable rating; however, the minimum compensable rating of 10 percent was continued due to pain on movement.

In the September 2012 Board hearing, the Veteran reported reduced range of motion and increased pain with seemingly minor activity (such as pouring a can of soda or holding a book).  The Veteran also reported being on a pain management regimen for all of his orthopedic problems, to include his right shoulder, right hip and low back.  The regimen included using hydrocodone as needed, typically for a few days at a time, with several days in between uses.  The Veteran denied swelling, tightness, radiation of pain, or muscle spasms.  He complained that his right shoulder was easily fatigued and he had continuous localized pain.  He reported that the right shoulder impacted his ability to play with his daughter at times and that he drove with his left arm only.  

In the January 2013 VA examination, the Veteran's right shoulder flexion was 0 to 100 degrees and abduction was from 0 to 100 degrees; both movements resulted in no objective evidence of painful motion.  Range of motion testing was unchanged after repeated movements.  The examiner did note the Veteran's right shoulder disability resulted in functional impairment due to less movement than normal and pain on movement.  He had no localized tenderness or pain on palpation, no guarding, no ankylosis, no history of mechanical symptoms, no history of recurrent dislocation, and full muscle strength.  Rotator cuff condition tests were all negative.  There were no impairments of the clavicle or scapula besides degeneration of the acromioclavicular joint which was verified with x-ray evidence.  Although the Veteran's range of motion of the right shoulder was significantly reduced, it continued to correspond with a noncompensable rating.   The minimum compensable rating of 10 percent was continued due to pain on movement.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the right shoulder disability is not warranted.  At no point during the appeal period has the Veteran's right shoulder disability shown to be manifested by flexion to less than 100 degrees, or abduction shown to be limited to less than 100 degrees (even with consideration of pain on range of motion testing, and after repetitive range of motion testing).  For example, on September 2006 and December 2010 VA examination, the Veteran's right shoulder flexion and abduction were found to be normal (i.e., 180 degrees).  On January 2013 VA examination, the Veteran's right shoulder flexion was found to be limited to 100 degrees.  

The Board notes that the Veteran has reported experiencing pain on motion and flare-ups of his right shoulder which last one to two days, occurring approximately every one to two months.  However, even after repetitive use testing, and with consideration of impairment after repetitive use (e.g., weakened movement, excess fatigability, incoordination, pain on movement, swelling), the range of motion of the Veteran's right shoulder remained unchanged in each of the VA examinations.  Even assuming that during flare-ups the Veteran avoids use of his right shoulder, there is no evidence to support that his right shoulder disability is manifested by, or consistent with, the criteria for the next higher 20 percent rating, that is, that the range of motion of the right shoulder is limited to the shoulder level.  The Board does not question that during flare-ups the Veteran's right shoulder is significantly painful.  Even so, objective manifestations of functional loss and impairment due to the pain rising to the level of being consistent with the next higher 20 percent rating have not been shown at any time during the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The rating criteria for the 10 percent rating in effect for the entire appeal period contemplate the severity and symptoms of the Veteran's right shoulder disability.  The Veteran's right shoulder disability is manifested by pain on repeated movement resulting in mild functional impairment.  These manifestations of the Veteran's disabilities are contemplated in the general schedule of ratings for shoulder disabilities located at 38 C.F.R. § 4.71a and by 38 C.F.R. § 4.59.  The rating criteria are therefore adequate to evaluate the Veteran's shoulder disability, and referral for consideration of extraschedular rating is not warranted.

Rating Schedule - Right Hip

The Veteran's hip disability is rated under Diagnostic Code 5010, for traumatic arthritis.  Traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is allowed for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  The hip is a major joint.  38 C.F.R. § 4.45. 

Diagnostic Code 5252 evaluates hip disability based on limitation of flexion.  It provides that a 10 percent disability rating is warranted for limitation of flexion of the thigh to 45 degrees.  Limitation of flexion of the thigh to 30 degrees results in a 20 percent rating.  A 30 percent rating is warranted for limitation of flexion of the thigh to 20 degrees; and a 40 percent rating is warranted for limitation of flexion of the thigh to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides that a 10 percent disability rating is warranted for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The provisions and case law regarding functional loss, discussed above, are also applicable to the Veteran's hip disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5; Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The rating criteria for hip and thigh disabilities do not explicitly include pain.

Application of the Rating Schedule - Right Hip

The Veteran has been afforded three VA examinations in regard to his right hip disability during the appeal period.  The first one was in September 2006.  The Veteran reported no incapacitating episodes.  He reported that the hip was asymptomatic except for approximately one day per month, when there was an increase in joint pain.  The Veteran described the pain as aching in nature and the pain level as a three out of ten.  Pain was elicited by physical activity and relieved by rest and medication.  The Veteran reported that he could function well during these flare-ups with medication.  The Veteran's right hip flexion was 0 to 125 degrees, extension was 0 to 30 degrees, abduction was 0 to 45 degrees, adduction was 0 to 25 degrees, external rotation was 0 to 55 degrees with pain occurring at 55 degrees, and internal rotation was 0 to 35 degrees with pain occurring at 35 degrees.  The examiner stated that the right hip joint was limited by pain after repetitive use.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement. The Veteran's range of motion results in his right hip corresponded with a noncompensable rating; however, the Veteran was afforded a 10 percent rating due to x-ray evidence of degenerative arthritis of a major joint and satisfactory evidence of painful motion.

In the December 2010 VA examination, the Veteran's right hip flexion was 0 to 125 degrees, extension was 0 to 30, and abduction was 0 to 45.  There was no additional limitation of motion after three repetitions however, the examiner noted objective evidence of pain on motion following repetitive motion.  The Veteran reported pain and stiffness in the joint with mild flare-ups occurring approximately twice per year lasting one to two weeks.  Such flare-ups were precipitated by prolonged walking and relieved by rest and hydrocodone as needed.  There were no reported incapacitating episodes and the examiner noted the Veteran's right hip disability resulted in mild functional impairment.  The Veteran's range of motion results in his right hip continued to correspond with a noncompensable rating and he maintained the 10 percent rating then in effect. 

At the September 2012 Travel Board hearing, the Veteran testified that sitting resulted in increased leg pain and that some episodes of increased pain lasted about a month occurring approximately every six months.  He described the pain as aching in nature.  

At his January 2013 VA examination, the Veteran reported no days of incapacitation or hospitalization due to his hip condition.  His flexion was 0 to 125 degrees with no objective evidence of pain on motion.  The measurements for extension, abduction, adduction, or rotation were not significantly reduced.  There was no ankylosis, no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Full hip strength was intact and the examiner noted no additional functional impact.  The examiner stated that the right hip disability did not impact the Veteran's ability to work.  These range of motion results in the right hip continued to correspond with a noncompensable rating and he maintained the 10 percent rating then in effect.

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the right hip disability is not warranted.  At no time during the appeal period has the right hip been productive of flexion of the thigh limited to 45 degrees or less.  Accordingly, the Veteran does not meet the criteria for an increased rating under Diagnostic Code 5252 for limitation of flexion.  The Veteran cannot be afforded a higher rating under DC 5251 for limitation of extension because extension has never been limited to 5 degrees, and since the medical evidence shows no evidence of ankylosis of the hip, impairment of the thigh, flail joint of the hip, or impairment of the femur, any rating under Diagnostic Codes 5250, 5253, 5254, and 5255 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 5254 and 5255.  The Veteran's range of motion results in connection with his right hip condition all correspond with a noncompensable rating.  The evidence of record does reflect some mild functional impairment due to the Veteran's hip condition; however the evidence reflects that the pain is intermittent and mild in nature.  As such, the Veteran's current rating of 10 percent due to traumatic arthritis of a major joint with satisfactory evidence of painful motion is appropriate.

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's right hip.

In regard to an extraschedular rating, the Board concludes that the schedular rating criteria reasonably contemplate the Veteran's right hip disability picture as he describes it.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111   (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In short, there is nothing exceptional or unusual about the Veteran's right hip disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Rating Schedule - Lumber Spine

VA regulations specifically provide that any ratings under the general rating formula for diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Combined range of motion is the sum of forward flexion, extension, lateral flexion and lateral rotation measurements.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thora-columbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Application of the Rating Schedule - Lumber Spine

The Veteran is seeking an initial rating in excess of 10 percent for his lumbar spine and to a rating in excess of 20 percent since January 17, 2013.  The appeal period now before the Board begins in May 2006, which is the date of the Veteran's service connection claim for this disability.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  

The Veteran was afforded three VA spine examinations during the appeal period.

In the September 2006 VA spine examination, the Veteran reported stiffness with locking and extreme weakness in the low back.  He also reported significant pain (a nine out of ten) occurring at least half of the week; the pain traveled to both ankles.  He reported that he could function during painful episodes with pain relievers and muscle relaxers.  There were no reported incapacitating episodes.   The examiner noted that functional impairment was significant due to pain.  The Veteran's forward flexion ended at 90 degrees, extension ended at 15 degrees with objective evidence of pain at 15 degrees, right lateral flexion ended at 30 degrees, left lateral flexion ended at 15 degrees with objective evidence of pain at 15 degrees, right lateral rotation ended at 20 degrees with objective evidence of pain at 20 degrees, and left lateral rotation ended at 20 degrees with objective evidence of pain at 20 degrees.  On examination, there was no evidence of radiculopathy, no muscle spasm, no tenderness on palpation, and no ankylosis of the lumbar spine.  Straight leg testing was negative.  The Veteran had a normal gait, and the spine was symmetrical.  There were no signs of intervertebral disc syndrome or chronic and permanent nerve root involvement.  The examiner noted that there was additional functional loss on repetitive motion due to pain on motion.  Function was not further limited by fatigue, weakness, lack of endurance, or incoordination.  There were no associated neurological symptoms; sensory and reflex examinations were normal. 

In the December 2010 VA spine examination, the Veteran's forward flexion ended at 90 degrees, extension ended at 20 degrees, right lateral flexion ended at 30 degrees, left lateral flexion ended at 30 degrees, right lateral rotation ended at 30 degrees, and left lateral rotation ended at 30 degrees.  With three repetitions, the Veteran's forward flexion ended at 80 degrees, extension ended at 20 degrees, right lateral flexion ended at 20 degrees, left lateral flexion ended at 20 degrees, right lateral rotation ended at 20 degrees, and left lateral rotation ended at 20 degrees.  There was objective evidence of painful motion on repeated motion.  The reflex and sensory examinations were normal.  Muscle strength was fully intact, with normal muscle tone and no atrophy.  There was no ankylosis and no treatment for intervertebral disc syndrome.  There was tenderness on palpation on both the left and the right of the thoracolumbar sacrospinalis area.  The Veteran did not exhibit an abnormal gait or abnormal spinal contour.  Straight leg testing was negative, suggesting a lack of radiculopathy associated with the spine.  The Veteran reported intermittent flare-ups lasting for several weeks brought on by lifting and bending.  He also reported occasional shooting sharp pain and numbness to his right leg.  As for ongoing symptoms, the Veteran reported decreased motion, stiff ness, weakness, and a mild, dull pain in the low back area that occurred several hours per day, anywhere from one to six days per week.  He stated that he had lost one week of work during the previous year due to his low back condition.   The Veteran reported that some of his daily activities were reduced including mild impact on chores, recreation, bathing, dressing, toileting, and grooming.  Sports, he indicated, were out of the question. 

In the September 2012 Board hearing, the Veteran testified that the low back disability did not have a significant impact on his work because he had the ability to delegate some of the physical aspects of the job to others.  He testified, however, that his low back disability sometimes impacted his ability to play with his daughter.  The Veteran also reported occasional radicular symptoms down his legs to the Achilles tendon area.

In the January 2013 VA spine examination, the Veteran's forward flexion ended at 50 degrees, extension ended at 20 degrees, right lateral flexion ended at 30 degrees, left lateral flexion ended at 30 degrees, right lateral rotation ended at 30 degrees, and left lateral rotation ended at 30 degrees.  There was no evidence of painful motion for any of the above noted movements.  Range of movement was unchanged after three repetitions.  The examiner noted the Veteran seemed stiff but there was no muscle spasm and minimal degeneration.  The examiner did note the Veteran had functional impairment due to less movement than normal and pain on movement.  There was no localized tenderness on palpation, no guarding or muscle spasms, no abnormal gait or spinal contour, no muscle atrophy, and muscle strength was fully intact.  The sensory examination was normal and the straight leg test was negative, suggesting a lack of radiculopathy connected to the spine.  There were no reports or symptoms of radiculopathy present and there were no other reported neurological abnormalities.  The examination report indicates the Veteran did not have intervertebral disc syndrome.  The examiner opined that the Veteran's low back disability did not impact his employability.

Although the Veteran has intermittently reported radicular-like symptoms in his lower extremities, the evidence of record reflects that these symptoms are not due to his service connected low back condition.  Each of the VA spine examinations reflects negative straight leg tests.  In the January 2013 VA spine examination, the Veteran reported no symptoms of radiculopathy or other neurological abnormalities.  

At all times during the appeal period, the Veteran's combined range of motion for the thoracolumbar spine corresponded with a ten percent rating (i.e., between 120 and 235 degrees).  For example, in the September 2006 VA examination, the combined range of motion was 190 degrees; in the December 2010 VA examination, the combined range of motion after repeated movement was 180 degrees; in the January 2013 VA examination, the combined range of motion was 190 degrees.  There was also no evidence of spinal ankylosis or that the Veteran had an abnormal gait or an abnormal spinal contour.   The Veteran's low back disability did result in functional impairment, primarily due to pain and stiffness.  As noted above, the general rating schedule for spinal joint disabilities specifically contemplates symptoms such as pain.  

As such, the Veteran's forward flexion measurements are of particular import in applying the rating criteria.  Prior to the January 2013 VA spine examination, the Veteran's forward flexion corresponded with a ten percent rating.  Specifically, forward flexion was 90 degrees in September 2006 and was 80 degrees after repetitive motion in December 2010.  The next higher rating of 20 percent comes into play when forward flexion is greater than 30 degrees but less than 60 degrees.  Thus, a rating in excess of 10 percent during this period was not warranted. 

In the January 2013 VA spine examination, the Veteran's forward flexion was 50 degrees, which satisfied the criteria for the next higher rating.  Based on this range of motion evidence, the RO increased the Veteran's spinal disability rating effective January 17, 2013 - the date of the VA spine examination providing evidence that an increased rating was warranted.

In sum, prior to January 17, 2013, the most probative evidence indicates that the Veteran's low back disability was manifested by painful motion that did not result in a limitation of flexion less than 60 degrees or a combined range of motion less than 120 degrees.  The evidence did not show muscle spasm, abnormal gait or abnormal spinal contour.  Additionally, the Veteran did not experience any incapacitating episodes.  Beginning on January 17, 2013, the most probative evidence indicates that the Veteran's low back disability was manifested by painful motion that resulted in a limitation of flexion less than 60 degrees and more than 30 degrees.  The evidence did not show muscle spasm, abnormal gait or abnormal spinal contour.  The Veteran did not experience any incapacitating episodes.

The Veteran has testified as to painful motion, which has been considered in the application of the rating criteria.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for lumbar spine degenerative arthritis prior to January 17, 2013.  The evidence is also against the claim for a rating in excess of 20 percent for lumbar spine degenerative arthritis beginning on January 17, 2013.

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, pain is specifically contemplated by the general rating formula for diseases and injuries of the spine. Moreover, the Veteran's low back pain did not cause limitation of flexion less than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal, or incapacitating episodes prior to January 2013.  38 C.F.R. § 4.71a.  Since January 2013, the Veteran's low back pain did not result in limitation of motion of less than 30 degrees, or combined range of motion of the thoracolumbar spine less than 120 degrees.

The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In regard to an extraschedular rating, the Board concludes that the schedular rating criteria reasonably contemplate the Veteran's low back disability picture as he describes it.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111   (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).



ORDER

A rating in excess of 10 percent for a right shoulder disability is denied.

A rating in excess of 10 percent for degenerative joint disease of the right hip is denied.

In the period prior to January 17, 2013, a rating in excess of 10 percent for lumbar spine degenerative arthritis is denied.

In the period since January 17, 2013, a rating in excess of 20 percent for lumbar spine degenerative arthritis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


